Title: To Thomas Jefferson from William Tatham, 1 November 1790
From: Tatham, William
To: Jefferson, Thomas



Dear Sir
1st. Novr. Richmond

Colol. Monroe will afford me an Opertunity of sending a Power in the buisiness of my Map; and I allso take the liberty of sending one for Mr. Short, and one for Mr. Skipwith: leaving the Propriety of forwarding them to Your own choice.
Conscious how much the Public concerns must engage Your Attention; I wish it to be understood that I am not solicitous to intrude my private buisiness on Your Time. Nevertheless I am anxious for Your Patronage, well knowing the advantage of Your approbation in forwarding a Work of such Magnitude and Public Utility.—If Mr. Jeffersons leisure, or situation, shou’d bring a Subscription in the Way of any Gentleman who might not otherwise meet with an opertunity my intentions will be answer’d. If not, or if wholy Neglected; no offence will be taken, or appology necessary.
Govr. Randolph did me the honor to convey a Line to Colo. Monroe, requesting The loan of my Sketch of The Holston Country to refresh my Memory of those parts.
Colol. M. did not think himself Authorised to lend in Your absence. If this can be spared or anything else that can be of Service in My Work, it will be thankfully receivd, and carefully return’d. All the Authorities You mentiond are in my possession, and many More equally Valuable.
I expect a Comittee of the House will be appointed to day for the purpose of inspection, and no time or pains shall be lost on my Part to render the Whole as Minute as possible.
I have done about Ten days Work on the Scale You reccomended; This will be a saleable one, but none less than the other can be renderd truely usefull in the Great World. I have the honor to be Dr Sir Yrs.

Wm Tatham

